Title: To James Madison from Alfred Madison, 13 January 1810
From: Madison, Alfred
To: Madison, James


Dear UncleWilliamsburg Janry. 13th. 1810
My duties as a student, combined with a slight indisposition for some time past, have until this time prevented my acknowledgeing the receipt of those pamphlets, which you were good enough to send me. I have read them with peculiar interest; not merely because their contents deeply concerned the welfare of my Country, for at the same time they recalled to my mind some of the fundamental laws laid down by Vattel; & the illustration of general principles by applying them to particular cases, is more clear & satisfactory to the mind, & tends to impress them more permanently upon the memory, than any chain of abstract reasoning. Any communications which you may hereafter think proper to make to me, will be gratefully received, & any papers or books which you may recommend to my consideration will be read with due attention & pleasure.
One of my principal objections to this College, is the great expenses to which its students are necessarily exposed—but this objection is not applicable to Wm & Mary only, it may I think be applied in a greater or less degree to all the principal school⟨s⟩ in Virginia. It appears to me that this circumstance, forms a most formidable barrier to the general diffusion of knowledge throughout the state.
At this critical juncture of our affairs it is thought by many, that War, or measures leading to a war will probably be the result of the deliberations of Congress, consequently there are many young men of my acquaintance ready to become applicants for Commissions in the Army. Wm. F Pendleton, formerly an assistant teacher in Mr. Girardin’s Academy, I am told will certainly apply. He will be highly recommended, & is I think, a young man of much merit & respectability. I am induced to say this, because as it is impossible for the executive to be acquainted with the merits & demerits of each individual, they are compelled sometimes to bestow their favours on the undeserving, & to withhold them from the meritorious, & lest an ignorance of Mr. Pendleton’s worth, should form an obstacle to his success, I have made these observations to you.
I have not heard from My Father for some days, but when I did hear he was quite well. With my warmest respects to my Aunt—I re⟨mai⟩n with due affection & esteem Your Nephew
A Madison
